Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 1 of 7
Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 2 of 7
Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 3 of 7
Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 4 of 7
Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 5 of 7
Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 6 of 7
Case 19-30310   Doc 5   Filed 03/13/19   Entered 03/13/19 16:08:34   Desc Main
                           Document      Page 7 of 7
